WOOD, P. J.
The judgments of the trial court in the two cases involved herein, made on June 7, 1961 (upon verdict finding defendant guilty on two counts of unlawfully selling marijuana, and upon order revoking probation), were affirmed by this court in an opinion filed on May 8, 1962. (People v. Boyd, 203 Cal.App.2d 348 [21 Cal.Rptr. 444].) Thereafter, pursuant to the decision in Douglas v. California, 372 U.S. 353 [83 S.Ct. 814, 9 L.Ed.2d 811], and on a petition for a writ of habeas corpus, this court recalled the remittitur herein, vacated the judgment of May 8, 1962, and appointed Mr. Raymond Gloozman as counsel for defendant. (The defendant had appeared previously in propria persona.)
The facts of the eases and the contentions on appeal are stated in the former opinion. No useful purpose will be served by repeating what was said therein, and this court adopts, by reference, as its opinion herein the former opinion in People v. Boyd, 203 Cal.App.2d 348 [21 Cal.Rptr. 444].
The judgments are affirmed.
Fourt, J., and Lillie, J., concurred.